Title: James Madison to Louisa M. Patton, 8 October 1833
From: Madison, James
To: Patton, Louisa M.


                        
                            
                                Dear Madam
                            
                            
                                
                                    MontpelliEr
                                
                                Octr. 8. 1833
                            
                        
                        Your letter of the 3d. Septr. was duly recd. My acquaintance with the Grand father of your children, and my
                            recollection of his worth, induce sincere wishes for their welfare. But the interposition you request in behalf of your
                            son is precluded by a rule, I have found it necessary to adopt, and which has been adhered to in cases, some of them of a
                            very pressing character. I can only therefore express a confidence that justice will be ensured in the case of your son by
                            a patronage free from the restraint I am under, and with the advantage moreover of a personal knowledge of his good
                            qualities; added to the Public merits of his Grand father. With friendly respects
                        
                            
                                James Madison
                            
                        
                    